Order entered May 29, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00728-CR

                           AMBROCIO CANO REYES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F06-62132-J

                                            ORDER
       On April 1, 2014, this Court ordered the Dallas County District Clerk to file a
supplemental clerk’s record containing the capias bearing the August 7, 2008 file-stamp within
fifteen days. To date, we have not received the supplemental record nor has the District Clerk
communicated with the Court regarding the status of the supplemental record.
       Accordingly, we ORDER Gary Fitzsimmons, Dallas County District Clerk, to file,
within TEN DAYS of the date of this order, a supplemental record containing the capias bearing
the August 7, 2008 file-stamp.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary
Fitzsimmons, Dallas County District Clerk, and to counsel for all parties.


                                                      /s/   DAVID EVANS
                                                            JUSTICE